Citation Nr: 1520690	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  12-12 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for varicose veins.

2.  Entitlement to service connection for arteriosclerotic heart disease. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for generalized joint pain. 

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for an eye disorder, claimed as conjunctivitis.

6.  Entitlement to service connection for a skin disorder, claimed as dermatitis and/or eczema.

7.  Entitlement to a compensable initial rating for hallux valgus of the right foot.

8.  Entitlement to a compensable initial rating for plantar keratoma of the bilateral feet.

9.  Entitlement to service connection for a left knee disorder.

10.  Entitlement to service connection for bilateral carpal tunnel syndrome.

11.  Entitlement to service connection for urinary incontinence.  

12.  Entitlement to service connection for warts.

13.  Entitlement to service connection for headaches.

14.  Entitlement to service connection for high blood pressure.

15.  Entitlement to service connection for depression.

16.  Entitlement to service connection for erectile dysfunction.

17.  Entitlement to service connection for degenerative arthritis of the cervical spine.

18.  Entitlement to service connection for neuropathy of the upper and lower bilateral extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active duty from October 1995 to February 1996, and from February 2003 to July 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran and his spouse testified at a Travel Board hearing in April 2014 before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The issues of entitlement to compensable initial ratings for service-connected hallux valgus of the right foot and plantar keratoma of the bilateral feet, as well as entitlement to service connection for a left knee disorder, a right knee disorder, bilateral carpal tunnel syndrome, urinary incontinence, warts, headaches, high blood pressure, depression, erectile dysfunction, degenerative arthritis of the cervical spine, neuropathy of the upper and lower extremities, and generalized joint pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his April 2014 Travel Board hearing, before a Board decision was issued, the Veteran expressed his desire to withdraw the appeal as to his claim of entitlement to service connection for varicose veins.

2.  At his April 2014 Travel Board hearing, before a Board decision was issued, the Veteran expressed his desire to withdraw the appeal as to his claim of entitlement to service connection for arteriosclerotic heart disease.

3.  The Veteran's claim of entitlement to service connection for joint pain was denied in a November 2006 rating decision; the Veteran did not perfect an appeal nor was any new and material evidence received within the appeal period.

4.  Evidence received since the November 2006 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for joint pain. 

5.  The Veteran's claim of entitlement to service connection for a right knee disorder was denied in a November 2006 rating decision; the Veteran did not perfect an appeal nor was any new and material evidence received within the appeal period.

6.  Evidence received since the November 2006 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee disorder. 

7.  The most probative competent evidence of record does not demonstrate that the Veteran has been diagnosed with a chronic eye disability during the pendency of the appeal.  

8.  The most probative competent evidence of record does not demonstrate that the Veteran has been diagnosed with a chronic skin disability manifested by dermatitis and/or eczema during the pendency of the appeal.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal as to the claim of entitlement to service connection for varicose veins are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for the withdrawal of the substantive appeal as to the claim of entitlement to service connection for a arteriosclerotic heart disease are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2014).

3.  The November 2006 rating decision that denied entitlement to service connection for joint pain and a right knee condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

4.  The criteria to reopen the claim of entitlement to service connection for generalized joint pain have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

5.  The criteria to reopen the claim of entitlement to service connection for a right knee disorder have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

6.  The criteria for entitlement to service connection for an eye disorder, claimed as conjunctivitis, are not met.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 3.303 (2014). 

7.  The criteria for entitlement to service connection for a skin disorder, claimed as dermatitis and/or eczema, are not met.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in June 2009 satisfied the duty to notify provisions with respect to the issues denied herein and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

Regarding VA's duty to assist in claims development, the Veteran's complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claims have also been obtained, or otherwise submitted, and are associated with the record.  

The Board concedes that the Veteran has not been provided with VA examinations in connection with his claims for entitlement to service connection for an eye disorder and a skin disorder, to include dermatitis and/or eczema; however, no medical examination or medical opinion is needed for these claims.  There is no evidence of current diagnoses of conjunctivitis, dermatitis, or eczema during the period on appeal, and the Veteran testified that he no longer suffers from these disabilities.  As no medical examination or medical opinion would help substantiate the appeals, the Board does not find that any such development is necessary.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's April 2014 Travel Board hearing, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the onset of the Veteran's claimed disabilities, the treatment he had received since service for these disabilities, and whether the Veteran's current disabilities were related to service or to any service-connected disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative with respect to the claims decided herein.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

With respect to the new and material evidence claims, the Board has reopened and remanded the Veteran's claims of entitlement to service connection for generalized joint pain and a right knee disorder.  Therefore, regardless of whether the VCAA duties to notify and assist have been met with respect to these issues, no harm or prejudice to the Veteran has resulted.  As such, the Board concludes that any defect in providing notice and assistance to the Veteran is at worst harmless error in that it does not adversely affect the essential fairness of the Board's adjudication of the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Given the foregoing, the Board concludes that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal with respect to the claims decided herein.  No further notice or development is required; therefore, the Board will proceed with appellate review.  

II.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2014).  

In the present case, the Veteran's withdrew the issues of entitlement to service connection for varicose veins and arteriosclerotic heart disease at his April 2014 Travel Board hearing.  While withdrawal of a substantive appeal must be withdrawn "in writing," the Board notes that in Tomlin v. Brown, 5 Vet. App. 355 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that a statement on the record at a hearing, once reduced to writing, became a statement "in writing" for purposes of satisfying that element of a regulation's procedural requirement.  Id. at 357-58 (finding that the "oral statement of appellant's accredited representative ... meets the statutory definition of a written NOD (Notice of Disagreement).  It was timely, it was addressed to the AOJ, and it was presented by appellant's accredited representative.  When it was transcribed . . . it met the remaining statutory requirement that it be 'in writing'").  The Board concludes that the Veteran has withdrawn his appeal with respect to the issues of entitlement to service connection for varicose veins and arteriosclerotic heart disease and, hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.

III.  New and Material Evidence

The Veteran seeks entitlement to service connection for generalized joint pain as well as a right knee disorder.  The Board notes that these claims were previously denied by the RO in a November 2006 rating decision.  

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002).  See 38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The United States Court of Appeals for Veterans Claims (Court) held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

Here, in March 2006, the Veteran filed claims to establish service connection for a right knee condition and joint pain.  However, these claims were denied in a November 2006 rating decision.  With respect to the claim for joint pain, the November 2006 rating decision denied the claim on the basis that the medical evidence of record failed to show that joint pain had been clinically diagnosed.  With respect to the claim for a right knee condition, the November 2006 rating decision denied the claim on the basis that the medical evidence of record failed to show that a right knee condition had been clinically diagnosed.  

Although the Veteran was notified of the November 2006 rating decision and his appellate rights, he did not perfect an appeal.  Additionally, new and material evidence in support of the claims was not received within the appeal period.  As such, the November 2006 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

In April 2009, the Veteran filed his current petition to reopen his claims for entitlement to service connection for joint pain and a right knee disorder.  The Veteran's petition was denied in a February 2010 rating decision.  

The Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Here, evidence received since the last final November 2006 rating decision includes VA treatment records, VA examination reports and opinions, as well as lay statements and testimony from the Veteran and his spouse.  All the evidence is new, in that it was not previously of record at the time of the November 2006 rating decision.  Furthermore, the evidence is material because the VA treatment records indicate current diagnoses of osteoarthritis, joint pain or swelling, and myalgias, and show frequent complaints of right knee pain.  Moreover, the Veteran and his spouse testified at his April 2014 Travel Board hearing that his joint pain and right knee symptomatology may have been caused or aggravated by his service-connected lumbar spine spondylosis and degenerative disc disease.  As this evidence goes to the previously unestablished elements for service connection, the Board finds that new and material evidence has been received.  See Shade, 24 Vet. App. at 117.  On that basis, the Veteran's claims of entitlement to service connection for generalized joint pain and a right knee disorder are reopened.  However, the Board finds that additional development must be undertaken before it can adjudicate these claims on the merits, as discussed in the Remand section below.  

IV.  Service Connection Claims

The Veteran also seeks entitlement to service connection for an eye disorder, claimed as conjunctivitis, and for a skin disorder, claimed as dermatitis and/or eczema.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed.  Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Here, the Veteran filed his claims for entitlement to service connection for an eye disorder and a skin disorder in April 2009.  In consideration of the complete record under the laws and regulations as set forth above, the Board concludes that the most probative competent evidence does not demonstrate a chronic eye disorder or chronic skin disorder manifested by dermatitis and/or eczema during the Veteran's active duty or at any time during the appeal period.  As such, service connection is not warranted.  

With respect to the Veteran's claim for an eye disorder, claimed as conjunctivitis, a review of the record reveals that the Veteran complained of yellow and sticky secretions in his right eye in July 2005, several years prior to period on appeal.  He was diagnosed as having conjunctivitis at that time.  However, there is no diagnosis of conjunctivitis in any of the treatment records dated since July 2005.  To the contrary, all treatment records since then noted that his conjunctivae was clear, his sclerae were white, and there were no corneal lesions.  Moreover, at his April 2014 Travel Board hearing, the Veteran testified that he no longer suffered from conjunctivitis.  The Veteran additionally agreed with the VLJ's assessment that the claim may have to be denied if there was no current diagnosis and no chronic problem.

Similarly, with respect to the Veteran's claim for a skin disorder manifested by dermatitis and/or eczema, treatment records throughout the period on appeal do not reveal any such diagnoses.  To the contrary, throughout the period on appeal, the Veteran's treatment records consistently indicated negative skin examinations, with no evidence of rashes, discoloration, dryness, or lesions.  Moreover, at his April 2014 Travel Board hearing, the Veteran testified that he no longer suffered from skin rashes.

In the absence of proof of a diagnosis of an eye or skin disorder, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A veteran's belief that he or she is entitled to some sort of benefit simply because he had symptoms at some point in the past is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a diagnosed disability.  Id.  

Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, however, the evidence does not demonstrate a chronic eye disability or a chronic skin disability manifested by dermatitis and/or eczema at any point during the claim period.  The Board is also cognizant of the holding of the Court's holding in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, in this case, there is no evidence, to include from the Veteran, of an eye disability or skin disability manifested by dermatitis or eczema for several years prior to the appeal period.  

The Veteran is competent to testify to those things that come to him through his senses, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005), and his account is competent and credible.  However, experiencing symptomatology, alone, with no underlying pathology, is not a disability for VA purposes.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

As noted above, a prerequisite for entitlement to service connection is a showing of current disability, and the record fails to identify a current disability of the eyes or a skin disability manifested by dermatitis and/or eczema.  Indeed, the Veteran has testified that he no longer suffers from conjunctivitis, dermatitis, and eczema. 
Parenthetically, the Board notes that the Veteran has indicated that he still suffers from warts.  As such, the claim of entitlement to service connection for warts is addressed in the Remand section below.    

The Board also notes that the record reflects that the Veteran served in the Southwest Asia Theater of Operations.  However, even though he is a Persian Gulf veteran, the provisions of 38 C.F.R. § 3.317, pertaining to undiagnosed illness and signs and symptoms of medically unexplained chronic multisymptom illnesses are not for application because the Veteran has denied any relevant symptoms during the appeal period.

In view of the foregoing, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran has a current eye disorder or a current skin disorder manifested by dermatitis and/or eczema, and thus, his claims cannot succeed with respect to these issues.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application and the claims advanced must be denied.  38 U.S.C.A. § 5107(b); see also, generally, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal for entitlement to service connection for varicose veins is dismissed.

The appeal for entitlement to service connection for arteriosclerotic heart disease is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for generalized joint pain is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder is reopened, and to that extent only, the appeal is granted.

Service connection for an eye disorder, claimed as conjunctivitis, is denied.  

Service connection for a skin disorder, claimed as dermatitis and/or eczema, is denied.


REMAND

The Veteran seeks compensable initial ratings for his service-connected hallux valgus of the right foot and plantar keratoma of the bilateral feet, as well as entitlement to service connection for a left knee disorder, a right knee disorder, bilateral carpal tunnel syndrome, urinary incontinence, warts, headaches, high blood pressure, depression, erectile dysfunction, degenerative arthritis of the cervical spine, neuropathy of the upper and lower extremities, and generalized joint pain.  For the reasons discussed below, the Board finds that these issues must be remanded for additional development prior to adjudication.  

With respect to his claims for compensable initial ratings for his service connection hallux valgus of the right foot and plantar keratoma of the bilateral feet, the Board notes that the noncompensable ratings were assigned by the RO based on symptomatology recorded in May 2005.  The Veteran has indicated that these service-connected disabilities have worsened since then.  When the evidence indicates that there has been a "material change" in a disability since a claimant was previously examined, VA is generally required to obtain a new medical examination to evaluate the current degree of impairment.  38 C.F.R. § 3.327(a) (2013); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a new examination is required where the claimant complained of increased hearing loss two years after his most recent audiology examination).  On remand, the Veteran should be provided contemporary VA examinations to assess the current severity and manifestations of his service-connected hallux valgus of the right foot and plantar keratoma of the bilateral feet.  

With respect to the Veteran's claim of entitlement to service connection for degenerative arthritis of the cervical spine, he testified at his April 2014 Travel Board hearing that he first experienced neck pain while stationed in Iraq, and that the pain has persisted since then.  A review of the evidence of record reveals that he first complained of neck pain in April 2005, less than one year after his separation from active duty service in July 2004.  Specifically, in August 2005, he complained of pain in the entire back up to the neck.  X-rays conducted in June 2005 revealed mild degenerative changes and vacuum phenomena at the level of the facet joints diffusely, as well as mild neural foramina narrowing at C4-C5, bilaterally.  Neck pain is currently listed among the Veteran's ongoing problems in his VA records.  The Board also notes that the Veteran is service-connected for lumbar spine spondylosis and degenerative disc disease.  

The Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion if such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Court in McLendon held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

As such, given that the Veteran has testified as to experiencing neck pain since his period of active duty service, currently receives treatment for neck pain, and has X-ray evidence of mild degenerative changes of the cervical spine within one year of his separation from service, the Board finds that an examination to determine the likely nature and etiology of any current neck symptomatology is necessary.  

The Veteran has also filed several claims of entitlement to service connection for disabilities relating to his upper and lower extremities, to include left knee disorder, right knee disorder, bilateral carpal tunnel syndrome, neuropathy of the upper and lower extremities, and generalized joint pain.  With respect to his bilateral knees, the Veteran testified that he injured his knees as a result of an in-service fall, but also suggested that his knee pain may be secondary to a pinched nerve in his back.  With respect to his claim for generalized joint pain, the Veteran has described pain in his bilateral knees, elbows, and wrists, that began in Iraq and gradually worsened.  On his May 2005 Report of Medical History, less than one year following his separation from active duty service, the Veteran reported suffering from a painful shoulder, elbow or wrist; recurrent back pain; numbness or tingling; swollen or painful joints; and knee trouble.  As such, the Board finds that the Veteran should be provided with appropriate orthopedic and neurological examinations to determine the likely nature and etiologies of these claimed disabilities.  

With respect to the Veteran's claim of entitlement to service connection for warts, he has indicated that the condition first manifested shortly after his return from Iraq.  At his April 2014 Travel Board hearing, the Veteran testified that he has had warts ever since then, and demonstrated several lumps/warts on the left side of his neck.  As such, the Board finds that the Veteran should be provided with an appropriate dermatological examination to determine the likely nature and etiology of his warts.  

With respect to the Veteran's claims of entitlement to service connection for urinary incontinence and erectile dysfunction, the Veteran has testified that these disorders first manifested after service and suggested that they may have been caused or aggravated by neurological symptoms related to his service-connected lumbar spine spondylosis and degenerative disc disease.  The Veteran testified that a physician verbally informed him that his erectile dysfunction may have been related to his service-connected lumbar spine spondylosis and degenerative disc disease, although this opinion was not put in writing.  The Veteran's VA treatment records reveal that he has experienced problems with libido and difficulty maintaining erections since he return from the Persian Gulf.  As such, the Board finds that the Veteran should be provided with an appropriate genitourinary examination to determine the likely nature and etiology of any urinary incontinence and/or erectile dysfunction.  

With respect to the Veteran's claim of entitlement to service connection for headaches, the Veteran testified that he experienced headaches during his period of active duty service in Iraq, although he never reported them at that time.  On his May 2005 Report of Medical History, less than one year following his separation from service, he reported dizziness or fainting spells as well as frequent or severe headaches.  As such, the Board finds that the Veteran should be provided with an appropriate VA examination to determine the likely nature and etiology of any current disability manifested by chronic headaches.  

With respect to the Veteran's claim of entitlement to service connection for high blood pressure, the Veteran concedes that he never suffered from elevated blood pressure in service.  However, he testified as to his belief that his service-connected lumbar spine spondylosis and degenerative disc disease either caused or aggravated his high blood pressure, as the disability limited his mobility and caused him to gain weight.  The Board notes that, for VA purposes, the term hypertension means that the diastolic pressure is predominately 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. A review of the Veteran's VA treatment records reveals that the Veteran has been diagnosed as having controlled hypertension, with blood pressure readings of 147/90 mmHg in August 2011, 140/90 mmHg in October 2009, and 145/90 mmHg in April 2007.  In addition, he has been prescribed enalapril maleate to control his blood pressure, and his treatment notes have indicated that he is overweight.  As such, the Board finds that the Veteran should be provided with an appropriate VA examination to determine the likely nature and etiology of his diagnosed hypertension.  
  
With respect to the Veteran's claim of entitlement to service connection for headaches, the Veteran concedes that he never suffered from a psychiatric disorder in service.  However, he testified as to his belief that his service-connected lumbar spine spondylosis and degenerative disc disease either caused or aggravated his depression.  A review of his VA treatment records reveal diagnoses of depressive disorder, not otherwise specified, as well as generalized anxiety disorder.  As such, the Board finds that the Veteran should be provided with an appropriate VA psychiatric examination to determine the likely nature and etiology of his diagnosed psychiatric disorders.  

Accordingly, the case is REMANDED for the following action:

1. Schedule a the Veteran for an appropriate VA examination to assess the current severity of his service-connected hallux valgus of the right foot.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination, including a complete copy of this remand.  All indicated tests and studies should be performed and all findings set forth in detail.

It is requested that the VA examiner specifically indicate all present symptoms and manifestations attributable to the service-connected hallux valgus of the right foot.  The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

2.  Schedule a the Veteran for an appropriate VA examination to assess the current severity of his service-connected bilateral plantar keratoma.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination, including a complete copy of this remand.  All indicated tests and studies should be performed and all findings set forth in detail.

It is requested that the VA examiner specifically indicate all present symptoms and manifestations attributable to the service-connected bilateral plantar keratoma.  The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

3.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of any cervical spine disability.  All necessary tests should be conducted and a copy of the claims file must be provided to the examiner in conjunction with the examination.  The examiner is requested to identify all current disabilities of the cervical spine.  For each disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any disability of the cervical spine was incurred in service or within one year of separation from service, or whether it was caused or aggravated by any service-connected disability, to include lumbar spine spondylosis and degenerative disc disease.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.  

If any disability of the cervical spine is not attributable to a known clinical diagnosis, then the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's complaints constitute undiagnosed illness consistent with his Southwest Asia service during the Persian Gulf War.
A complete rationale must be provided for any opinion offered.

4.  Schedule the Veteran for VA orthopedic and neurological examinations for the upper and lower extremities.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail.

The examiner is asked to determine the likely diagnoses of the Veteran's upper and lower extremities, to include a left knee disorder, right knee disorder, bilateral carpal tunnel syndrome, neuropathy of the upper and lower extremities, and generalized joint pain, and then, for any diagnosed disability, the examiner is asked to offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more), that the disability is related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

If any disability of the upper and/or lower extremities is not attributable to a known clinical diagnosis, then the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's complaints constitute undiagnosed illness consistent with his Southwest Asia service during the Persian Gulf War.

A complete rationale must be provided for any opinion offered.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his warts.  The claims file, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination, to include the Veteran's statements in support of his claim.  

For any skin disability diagnosed, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater), that the disability, to include warts, had its clinical onset in service or is otherwise related to service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A complete rationale must be provided for any opinion offered.

6.  Schedule the Veteran for an appropriate VA genitourinary examination to determine the nature, extent, and etiology of his claimed urinary incontinence and erectile dysfunction disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, including in-service and civilian symptomatology and findings must be reported in detail.

The examiner is asked to determine if the Veteran has urinary incontinence and/or an erectile dysfunction disability, and if so, whether it is at least as likely as not (probability of 50 percent or greater), that any current urinary incontinence and/or erectile dysfunction disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

If the conclusion is that urinary incontinence or erectile dysfunction is not related to service, then the examiner is asked whether it is at least as likely as not (probability of 50 percent or greater), that any current urinary incontinence and/or erectile dysfunction disability has been caused or aggravated by any of the Veteran's service-connected disabilities, to include lumbar spine spondylosis and degenerative disc disease.  The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.  A complete rationale must be provided for any opinion offered.

7.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his claimed headache disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, including in-service symptomatology, whether recorded in a treatment record or reported by the Veteran, and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to determine if the Veteran has a headache disability, and if so, whether it is at least as likely as not (probability of 50 percent or greater), that any current headache disability had its onset during service or is causally and etiologically related to service or to any service-connected disability, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

If any headache disorder is not attributable to a known diagnosis, then the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's complaints constitute undiagnosed illness consistent with the Veteran's Southwest Asia service during the Persian Gulf War.

The examiner is asked to specifically discuss the Veteran's testimony and evidence of the onset of headaches started while serving overseas in the Gulf War.   

The examiner is advised that lay evidence of the onset and continuity of symptoms after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that a symptom, for example pain, is derived from an injury, disease, or event in service.  The examiner is specifically instructed that the absence of diagnosis or treatment in the service treatment records alone is insufficient to explain why a disability is not related to service when, as noted, the Veteran is equally competent to say what and when his symptoms began.  

8.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any hypertension.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater), that any current hypertension has been caused or aggravated by any of the Veteran's service-connected disabilities, to include lumbar spine spondylosis and degenerative disc disease.  The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.  A complete rationale must be provided for any opinion offered.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  A complete rationale should be provided for any opinion or conclusion expressed.

9.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and etiology of his diagnosed depressive disorder and generalized anxiety disorder.  A copy of the claims file, including this Remand, must be provided to the examiner.  After a review of all of the evidence, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's diagnosed psychological disorders, to include depressive disorder and generalized anxiety disorder, were caused by or otherwise related to service.  

If not, then the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's diagnosed psychological disorders, to include depressive disorder and generalized anxiety disorder, were caused or aggravated by any of his service-connected disabilities, to include lumbar spine spondylosis and degenerative disc disease.  Aggravation is defined as permanent exacerbation beyond the natural progression of the condition.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  A complete rationale should be provided for any opinion or conclusion expressed.

10.  After the development requested is completed, readjudicate the claims.  If any benefit sought remains denied, then furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


